


110 HR 4097 IH: To amend title 10, United States Code, to prohibit the

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4097
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 10, United States Code, to prohibit the
		  disposal by the Department of Defense of surplus military items designated as
		  Identification Friend or Foe items, to amend title 18, United States Code, to
		  make it a misdemeanor to possess or traffic in Identification Friend or Foe
		  items, and for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Identification
			 Friend or Foe equipment and accessories are used by the Armed Forces to
			 maintain the superior ability of members of the Armed Forces to operate under
			 the cover of darkness and in inclement conditions, while providing for
			 identification of fellow members.
			(2)Glo-patches and other Identification Friend
			 or Foe equipment and accessories are assigned a demilitarization code of
			 D, which requires the total destruction of the property and
			 components by melting, cutting, tearing, scratching, crushing, breaking,
			 punching, or neutralizing, so as to preclude restoration or repair to a usable
			 condition.
			(3)Under current regulations, Identification
			 Friend or Foe equipment and accessories may not be exported outside of the
			 United States without express permission by the Department of Defense or the
			 Department of State.
			(4)However, between August and October of
			 2006, 4,800 surplus combat uniforms bearing glo-tape patches were inadvertently
			 sold despite a determination by the Department of Defense in July 2006 that the
			 patches had to be removed and destroyed before the uniforms could be
			 sold.
			(5)Subsequent investigation in June 2007
			 determined that Identification Friend or Foe equipment and accessories were
			 easily obtained at retailers in several areas of the United States.
			(6)On January 20,
			 2007, between nine and twelve Iraqi insurgents successfully masqueraded as
			 members of the United States Armed Forces while dressed in United States
			 military combat fatigues, and were able to kill one soldier and abduct four
			 other soldiers, highlighting the dangers faced by members of the Armed Forces
			 when the enemy is able to disguise itself as members of the United States Armed
			 Forces.
			2.Prohibition on
			 sale or donation by the Department of Defense of Identification Friend or Foe
			 equipment and accessories
			(a)ProhibitionChapter 153 of title 10, United States
			 Code, is amended by inserting after section 2572 the following new
			 section:
				
					2573.Prohibition on
				sale or donation of Identification Friend or Foe equipment and
				accessories
						(a)ProhibitionThe Secretary of Defense may not authorize
				the sale, resale, or donation of equipment or accessories of the Department of
				Defense designated as Identification Friend or Foe equipment or
				accessories.
						(b)ExceptionsThe prohibition contained in subsection (a)
				does not apply to the following:
							(1)The sale of Identification Friend or Foe
				equipment or accessories by the Department of Defense, including a
				nonappropriated fund instrumentalities of the Department, to a member of the
				armed forces possessing valid military identification for the member’s personal
				use.
							(2)The sale or donation of Identification
				Friend or Foe equipment or accessories to a museum or similar organization
				located in the United States that is involved in the preservation of equipment
				of the armed forces for historical purposes, except that no more than one item
				of each type of Identification Friend or Foe equipment or accessories may be
				sold or donated to any one such museum or organization.
							(3)Such other sale or donation as the
				Secretary of Defense determines could not result in the Identification Friend
				or Foe equipment or accessories being acquired by enemies of the United
				States.
							(c)Notice of
				Prohibition of Sale of IFF equipment or accessoriesThe Secretary of Defense shall require the
				prohibition specified in this section to be prominently and immediately
				displayed on any media that provides for the private purchase of surplus
				military equipment.
						(d)Identification
				Friend or Foe equipment or accessory definedIn this section, the term “Identification
				Friend or Foe equipment or accessory” means any system of infrared or
				reflective components designed and manufactured at the request of, and to the
				specifications of, the Department of Defense to be used for the identification
				of a person as a member of the armed forces in poor lighting
				conditions.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2572 the following
			 new item:
				
					
						2573. Prohibition on sale or donation of
				Identification Friend or Foe equipment and
				accessories.
					
					.
			3.Prohibition on
			 unauthorized possession of Identification Friend or Foe equipment and
			 accessoriesSection 701 of
			 title 18, United States Code, is amended—
			(1)by striking
			 Whoever and inserting (a)
			 Agency badges, identification
			 cards, or other insignia.—Whoever; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Military
				identification friend or foe equipment or accessoriesWhoever manufactures, sells, or possesses
				any identification friend or foe equipment or accessories, or any colorable
				imitation thereof, except as authorized under regulations made pursuant to law,
				shall be fined under this title or imprisoned not more than six months, or
				both. In this subsection, the term “Identification Friend or Foe equipment or
				accessory” means any system of infrared or reflective components designed and
				manufactured at the request of, and to the specifications of, the Department of
				Defense to be used for the identification of a person as a member of the armed
				forces in poor lighting
				conditions.
					.
			4.Effective
			 dateThe amendments made by
			 this section shall take effect 30 days after the date of the enactment of this
			 Act.
		
